DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US16/27240 filed April 13, 2016 and to U.S. Provisional Application No. 62/147,798 filed April 15, 2015.

Status of Claims
This Office Action is responsive to the amendment filed on April 30, 2021. As directed by the amendment: claim 1 has been amended, claim 6 has been cancelled and claims 21-22 have been added. Thus, claims 1-3, 5, 7-10 and 14-22 are presently pending in this application; while claims 8-10 and 14-20 have been withdrawn. 
Applicant’s amendments to claim 1 obviate the previous informalities claim objections. Claims 1-2 and 5-7 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al. (U.S. Pub. No. 2004/0206350). Claims 1, 3, and 5-6 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (U.S. Pub. No. 2005/0022813). Applicant’s amendments have overcome the previous rejections and placed the application in condition for allowance. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 and 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 and 14-20 have been cancelled.

Claim Interpretation
Independent Claim 1 recites “wherein the protrusion restricts movement and spin of the capsule and causes a longitudinal axis of the capsule to be skewed with a longitudinal axis of the chamber”, ln 8-11, the term “restricts” has been interpreted as: “to confine within bounds” or “to place under restriction as to use” (https://www.merriam-webster.com/dictionary/restrict; accessed September 6, 2021) such that the protrusion binds or restrains the capsule from movement and spinning. And, the term “skewed” has been interpreted as: “having an oblique or slanting direction or position.” (https://www.vocabulary.com/dictionary/skewed; accessed September 6, 2021) such that the longitudinal axis of the capsule forms an oblique angle with the longitudinal axis of the chamber. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Alston (U.S. Pub. No. 2005/0022813) discloses an aerosoliation apparatus comprising a housing (A, Fig. A annotated below) comprising a proximal end (B, Fig. A annotated below), a distal end (C, Fig. A annotated below) and a chamber (110; Fig. 2A, 2B); wherein the housing includes at least one opening in fluid communication with the chamber; and wherein the chamber includes at least one protrusion (200; Fig. 2B) configured to limit the movement of a dry powder storage capsule (¶ 0024), wherein the at least one protrusion is configured so that when the dry powder storage capsule is housed within the chamber (¶ 0024; Fig. 2B), the protrusion causes a longitudinal axis (A, Fig. B annotated below) of the dry powder storage capsule to be skewed with a longitudinal axis (B, Fig. B annotated below) of the chamber when air flows through the chamber (Fig. 2B; ¶ 0024), and wherein the protrusion causes only a portion of dry powder within the dry powder storage capsule to be released into the flow of air for inhalation (¶ 0024) .

    PNG
    media_image1.png
    393
    374
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2B of Alston (U.S. Pub. No. 2005/0022813).

    PNG
    media_image2.png
    262
    340
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2B of Alston (U.S. Pub. No. 2005/0022813).

Prior art of record Alston (U.S. Pub. No. 2005/0022813) fails to disclose or render obvious the aerosoliation apparatus wherein “the protrusion restricts movement and spin of the capsule and causes a longitudinal axis of the capsule to be skewed with a longitudinal axis of the chamber thereby causing only a portion of the dry powder within the capsule to be released into the flow of air upon inhalation such that a full dosage of the dry powder is delivered over multiple inhalations.” as recited in independent claim 1. 
Prior art of record Alston et al. (U.S. Pub. No. 2004/0206350), Dunkley et al. (U.S. Patent No. 7,559,325), and Preistly (U.S. Patent No. 2,587,215), alone or in combination fail to remedy the deficits of Alston (U.S. Pub. No. 2005/0022813). 
Therefore, independent claim 1, claims 2-3, 5, 7, and 21-22 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ELLIOT S RUDDIE/Examiner, Art Unit 3785